323 S.W.3d 94 (2010)
STATE of Missouri, Respondent,
v.
Andre SMITH, Appellant.
No. ED 93838.
Missouri Court of Appeals, Eastern District, Division Five.
October 19, 2010.
Kent Denzel, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
*95 Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Andre Smith (Defendant) appeals the judgment of conviction entered after a jury found him guilty of five counts of statutory rape and five counts of statutory sodomy. Defendant claims the trial court plainly erred by not sua sponte striking the prosecutor's closing argument in the sentencing phase of trial.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).